Exhibit 10.2

 

(Multicurrency—Cross Border)

 

ISDA®

 

International Swap Dealers Association, Inc.

 

MASTER AGREEMENT

 

dated as of September 24, 2001

 

CHRISTIANIA BANK OG KREDITKASSE ASA, NEW YORK BRANCH

 

and

 

GENERAL MARATIME CORPORATION

 

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

 

Accordingly, the parties agree as follows:—

 

1.                                      Interpretation

 

(a)                                  Definitions. The terms defined in Section
14 and in the Schedule will have the meanings therein specified for the purpose
of this Master Agreement.

 

(b)                                 Inconsistency.  In the event of any
inconsistency between the provisions of the Schedule and the other provisions of
this Master Agreement, the Schedule will prevail.  In the event of any
inconsistency between the provisions of any Confirmation and this Master
Agreement (including the Schedule), such Confirmation will prevail for the
purpose of the relevant Transaction.

 

(c)                                  Single Agreement.  All Transactions are
entered into in reliance on the fact that this Master Agreement and all
Confirmations form a single agreement between the parties (collectively referred
to as this “Agreement”), and the parties would not otherwise enter into any
Transactions.

 

2.                                      Obligations

 

(a)                                  General Conditions.

 

(i)                                     Each party will make each payment or
delivery specified in each Confirmation to be made by it, subject to the other
provisions of this Agreement.

 

(ii)                                  Payments under this Agreement will be made
on the due date for value on that date in the place of the account specified in
the relevant Confirmation or otherwise pursuant to this Agreement, in freely
transferable funds and in the manner customary for payments in the required
currency.  Where settlement is by delivery (that is, other than by payment),
such delivery will be made for receipt on the due date in the manner customary
for the relevant obligation unless otherwise specified in the relevant
Confirmation or elsewhere in this Agreement.

 

--------------------------------------------------------------------------------


 

(iii)                               Each obligation of each party under Section
2(a)(i) is subject to (1) the condition precedent that no Event of Default or
Potential Event of Default with respect to the other party has occurred and is
continuing, (2) the condition precedent that no Early Termination Date in
respect of the relevant Transaction has occurred or been effectively designated
and (3) each other applicable condition precedent specified in this Agreement.

 

(b)                                 Change of Account.  Either party may change
its account for receiving a payment or delivery by giving notice to the other
party at least five Local Business Days prior to the scheduled date for the
payment or delivery to which such change applies unless such other party gives
timely notice of a reasonable objection to such change.

 

(c)                                  Netting.  If on any date amounts would
otherwise be payable:  —

 

(i)                                     in the same currency; and

 

(ii)                                  in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction.  The election may be
made in the Schedule or a Confirmation by specifying that subparagraph (ii)
above will not apply to the Transactions identified as being subject to the
election, together with the starting date (in which case subparagraph (ii) above
will not, or will cease to, apply to such Transactions from such date).  This
election may be made separately for different groups of Transactions and will
apply separately to each pairing of Offices through which the parties make and
receive payments or deliveries.

 

(d)                                 Deduction or Withholding for Tax.

 

(i)                                     Gross-Up.  All payments under this
Agreement will be made without any deduction or withholding for or on account of
any Tax unless such deduction or withholding is required by any applicable law,
as modified by the practice of any relevant governmental revenue authority, then
in effect.  If a party is so required to deduct or withhold, then that party
(“X”) will:—

 

(1)                                  promptly notify the other party (“Y”) of
such requirement;

 

(2)                                  pay to the relevant authorities the full
amount required to be deducted or withheld (including the full amount required
to be deducted or withheld from any additional amount paid by X to Y under this
Section 2(d)) promptly upon the earlier of determining that such deduction or
withholding is required or receiving notice that such amount has been assessed
against Y;

 

(3)                                  promptly forward to Y an official receipt
(or a certified copy), or other documentation reasonably acceptable to Y,
evidencing such payment to such authorities; and

 

(4)                                  if such Tax is an Indemnifiable Tax, pay to
Y, in addition to the payment to which Y is otherwise entitled under this
Agreement, such additional amount as is necessary to ensure that the net amount
actually received by Y (free and clear of Indemnifiable Taxes, whether assessed
against X or Y) will equal the full amount Y would have received had no such
deduction or withholding been required.  However, X will not be required to pay
any additional amount to Y to the extent that it would not be required to be
paid but for:—

 

2

--------------------------------------------------------------------------------


 

(A)                              the failure by Y to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B)                                the failure of a representation made by Y
pursuant to Section 3(f) to be accurate and true unless such failure would not
have occurred but for (I) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (II) a Change in Tax Law.

 

(ii)                                  Liability.  If:—

 

(1)                                  X is required by any applicable law, as
modified by the practice of any relevant governmental revenue authority, to make
any deduction or withholding in respect of which X would not be required to pay
an additional amount to Y under Section 2(d)(i)(4);

 

(2)                                  X does not so deduct or withhold; and

 

(3)                                  a liability resulting from such Tax is
assessed directly against X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

(e)                                  Default Interest; Other Amounts.  Prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party that defaults in the performance of any
payment obligation will, to the extent permitted by law and subject to Section
6(c), be required to pay interest (before as well as after judgment) on the
overdue amount to the other party on demand in the same currency as such overdue
amount, for the period from (and including) the original due date for payment to
(but excluding) the date of actual payment, at the Default Rate.  Such interest
will be calculated on the basis of daily compounding and the actual number of
days elapsed.  If, prior to the occurrence or effective designation of an Early
Termination Date in respect of the relevant Transaction, a party defaults in the
performance of any obligation required to be settled by delivery, it will
compensate the other party on demand if and to the extent provided for in the
relevant Confirmation or elsewhere in this Agreement.

 

3.                                      Representations

 

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—

 

(a)                                  Basic Representations.

 

(i)                                     Status.  It is duly organized and
validly existing under the laws of the jurisdiction of its organization or
incorporation and, if relevant under such laws, in good standing;

 

(ii)                                  Powers.  It has the power to execute this
Agreement and any other documentation relating to this Agreement to which it is
a party, to deliver this Agreement and any other documentation relating to this
Agreement that it is required by this Agreement to deliver and to perform its
obligations under this Agreement and any obligations it has under any Credit
Support Document to which it is a party and has taken all necessary action to
authorise such execution, delivery and performance;

 

(iii)                               No Violation or Conflict.  Such execution,
delivery and performance do not violate or conflict with any law applicable to
it, any provision of its constitutional documents, any order or judgment of any

 

3

--------------------------------------------------------------------------------


 

court or other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;

 

(iv)                              Consents.  All governmental and other consents
that are required to have been obtained by it with respect to this Agreement or
any Credit Support Document to which it is a party have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with; and

 

(v)                                 Obligations Binding.  Its obligations under
this Agreement and any Credit Support Document to which it is a party constitute
its legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganisation, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

(b)                                 Absence of Certain Events.  No Event of
Default or Potential Event of Default or, to its knowledge, Termination Event
with respect to it has occurred and is continuing and no such event or
circumstance would occur as a result of its entering into or performing its
obligations under this Agreement or any Credit Support Document to which it is a
party.

 

(c)                                  Absence of Litigation.  There is not
pending or, to its knowledge, threatened against it or any of its Affiliates any
action, suit or proceeding at law or in equity or before any court, tribunal,
governmental body, agency or official or any arbitrator that is likely to affect
the legality, validity or enforceability against it of this Agreement or any
Credit Support Document to which it is a party or its ability to perform its
obligations under this Agreement or such Credit Support Document.

 

(d)                                 Accuracy of Specified Information.  All
applicable information that is furnished in writing by or on behalf of it to the
other party and is identified for the purpose of this Section 3(d) in the
Schedule is, as of the date of the information, true, accurate and complete in
every material respect.

 

(e)                                  Payer Tax Representation.  Each
representation specified in the Schedule as being made by it for the purpose of
this Section 3(e) is accurate and true.

 

(f)                                    Payee Tax Representations.  Each
representation specified in the Schedule as being made by it for the purpose of
this Section 3(f) is accurate and true.

 

4.                                      Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

 

(a)                                  Furnish Specified Information.  It will
deliver to the other party or, in certain cases under subparagraph (iii) below,
to such government or taxing authority as the other party reasonably directs:—

 

(i)                                     any forms, documents or certificates
relating to taxation specified in the Schedule or any Confirmation;

 

(ii)                                  any other documents specified in the
Schedule or any Confirmation; and

 

(iii)                               upon reasonable demand by such other party,
any form or document that may be required or reasonably requested in writing in
order to allow such other party or its Credit Support Provider to make a payment
under this Agreement or any applicable Credit Support Document without any
deduction or withholding for or on account of any Tax or with such deduction or
withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
such other party and to be executed and to be delivered with any reasonably
required certification,

 

4

--------------------------------------------------------------------------------


 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 

(b)                                 Maintain Authorisations.  It will use all
reasonable efforts to maintain in full force and effect all consents of any
governmental or other authority that are required to be obtained by it with
respect to this Agreement or any Credit Support Document to which it is a party
and will use all reasonable efforts to obtain any that may become necessary in
the future.

 

(c)                                  Comply with Laws.  It will comply in all
material respects with all applicable laws and orders to which it may be subject
if failure so to comply would materially impair its ability to perform its
obligations under this Agreement or any Credit Support Document to which it is a
party.

 

(d)                                 Tax Agreement.  It will give notice of any
failure of a representation made by it under Section 3(f) to be accurate and
true promptly upon learning of such failure.

 

(e)                                  Payment of Stamp Tax.  Subject to Section
11, it will pay any Stamp Tax levied or imposed upon it or in respect of its
execution or performance of this Agreement by a jurisdiction in which it is
incorporated, organised, managed and controlled, or considered to have its seat,
or in which a branch or office through which it is acting for the purpose of
this Agreement is located (“Stamp Tax Jurisdiction”) and will indemnify the
other party against any Stamp Tax levied or imposed upon the other party or in
respect of the other party’s execution or performance of this Agreement by any
such Stamp Tax Jurisdiction which is not also a Stamp Tax Jurisdiction with
respect to the other party.

 

5.                                      Events of Default and Termination Events

 

(a)                                  Events of Default.  The occurrence at any
time with respect to a party or, if applicable, any Credit Support Provider of
such party or any Specified Entity of such party of any of the following events
constitutes an event of default (an “Event of Default”) with respect to such
party:—

 

(i)                                     Failure to Pay or Deliver.  Failure by
the party to make, when due, any payment under this Agreement or delivery under
Section 2(a)(i) or 2(e) required to be made by it if such failure is not
remedied on or before the third Local Business Day after notice of such failure
is given to the party;

 

(ii)                                  Breach of Agreement.  Failure by the party
to comply with or perform any agreement or obligation (other than an obligation
to make any payment under this Agreement or delivery under Section 2(a)(i) or
2(e) or to give notice of a Termination Event or any agreement or obligation
under Section 4(a)(i), 4(a)(iii) or 4(d)) to be complied with or performed by
the party in accordance with this Agreement if such failure is not remedied on
or before the thirtieth day after notice of such failure is given to the party;

 

(iii)                               Credit Support Default.

 

(1)                                  Failure by the party or any Credit Support
Provider of such party to comply with or perform any agreement or obligation to
be complied with or performed by it in accordance with any Credit Support
Document if such failure is continuing after any applicable grace period has
elapsed;

 

(2)                                  the expiration or termination of such
Credit Support Document or the failing or ceasing of such Credit Support
Document to be in full force and effect for the purpose of this Agreement (in
either case other than in accordance with its terms) prior to the satisfaction
of all obligations of such party under each Transaction to which such Credit
Support Document relates without the written consent of the other party; or

 

(3)                                  the party or such Credit Support Provider
disaffirms, disclaims, repudiates or rejects, in whole or in part, or challenges
the validity of, such Credit Support Document;

 

5

--------------------------------------------------------------------------------


 

(iv)                              Misrepresentation.  A representation (other
than a representation under Section 3(e) or (f)) made or repeated or deemed to
have been made or repeated by the party or any Credit Support Provider of such
party in this Agreement or any Credit Support Document proves to have been
incorrect or misleading in any material respect when made or repeated or deemed
to have been made or repeated;

 

(v)                                 Default under Specified Transaction.  The
party, any Credit Support Provider of such party or any applicable Specified
Entity of such party (1) defaults under a Specified Transaction and, after
giving effect to any applicable notice requirement or grace period, there occurs
a liquidation of, an acceleration of obligations under, or an early termination
of, that Specified Transaction, (2) defaults, after giving effect to any
applicable notice requirement or grace period, in making any payment or delivery
due on the last payment, delivery or exchange date of, or any payment on early
termination of, a Specified Transaction (or such default continues for at least
three Local Business Days if there is no applicable notice requirement or grace
period) or (3) disaffirms, disclaims, repudiates or rejects, in whole or in
part, a Specified Transaction (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf);

 

(vi)                              Cross Default.  If “Cross Default” is
specified in the Schedule as applying to the party, the occurrence or existence
of (1) a default, event of default or other similar condition or event (however
described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);

 

(vii)                           Bankruptcy.  The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party:—

 

(1)                                  is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (2) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (3) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (4) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 30 days of the institution
or presentation thereof; (5) has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger); (6) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for it or for all or substantially all its assets; (7)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter; (8)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in clauses (1) to (7) (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or

 

(viii)                        Merger Without Assumption.  The party or any
Credit Support Provider of such party consolidates or amalgamates with, or
merges with or into, or transfers all or substantially all its assets to,
another entity and, at the time of such consolidation, amalgamation, merger or
transfer:—

 

6

--------------------------------------------------------------------------------


 

(1)                                  the resulting, surviving or transferee
entity fails to assume all the obligations of such party or such Credit Support
Provider under this Agreement or any Credit Support Document to which it or its
predecessor was a party by operation of law or pursuant to an agreement
reasonably satisfactory to the other party to this Agreement; or

 

(2)                                  the benefits of any Credit Support Document
fail to extend (without the consent of the other party) to the performance by
such resulting, surviving or transferee entity of its obligations under this
Agreement.

 

(b)                                 Termination Events.  The occurrence at any
time with respect to a party or, if applicable, any Credit Support Provider of
such party or any Specified Entity of such party of any event specified below
constitutes an Illegality if the event is specified in (i) below, a Tax Event if
the event is specified in (ii) below or a Tax Event Upon Merger if the event is
specified in (iii) below, and, if specified to be applicable, a Credit Event
Upon Merger if the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below:—

 

(i)                                     Illegality.  Due to the adoption of, or
any change in, any applicable law after the date on which a Transaction is
entered into, or due to the promulgation of, or any change in, the
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law after such date, it becomes unlawful (other
than as a result of a breach by the party of Section 4(b)) for such party (which
will be the Affected Party):—

 

(1)                                  to perform any absolute or contingent
obligation to make a payment or delivery or to receive a payment or delivery in
respect of such Transaction or to comply with any other material provision of
this Agreement relating to such Transaction; or

 

(2)                                  to perform, or for any Credit Support
Provider of such party to perform, any contingent or other obligation which the
party (or such Credit Support Provider) has under any Credit Support Document
relating to such Transaction;

 

(ii)                                  Tax Event.  Due to (x) any action taken by
a taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (y) a
Change in Tax Law, the party (which will be the Affected Party) will, or there
is a substantial likelihood that it will, on the next succeeding Scheduled
Payment Date (1) be required to pay to the other party an additional amount in
respect of an Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from
which an amount is required to be deducted or withheld for or on account of a
Tax (except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) and no
additional amount is required to be paid in respect of such Tax under Section
2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or (B));

 

(iii)                               Tax Event Upon Merger.  The party (the
“Burdened Party”) on the next succeeding Scheduled Payment Date will either (1)
be required to pay an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 2(e), 6(d)(ii)
or 6(e)) or (2) receive a payment from which an amount has been deducted or
withheld for or on account of any Indemnifiable Tax in respect of which the
other party is not required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in Section
5(a)(viii);

 

(iv)                              Credit Event Upon Merger.  If “Credit Event
Upon Merger” is specified in the Schedule as applying to the party, such party
(“X”), any Credit Support Provider of X or any applicable Specified Entity of X
consolidates or amalgamates with, or merges with or into, or transfers all or
substantially all its assets to, another entity and such action does not
constitute an event described in Section 5(a)(viii) but the creditworthiness of
the resulting, surviving or transferee entity is materially weaker than that of
X, such

 

7

--------------------------------------------------------------------------------


 

Credit Support Provider or such Specified Entity, as the case may be,
immediately prior to such action (and, in such event, X or its successor or
transferee, as appropriate, will be the Affected Party); or

 

(v)                                 Additional Termination Event.  If any
“Additional Termination Event” is specified in the Schedule or any Confirmation
as applying, the occurrence of such event (and, in such event, the Affected
Party or Affected Parties shall be as specified for such Additional Termination
Event in the Schedule or such Confirmation).

 

(c)                                  Event of Default and Illegality.  If an
event or circumstance which would otherwise constitute or give rise to an Event
of Default also constitutes an Illegality, it will be treated as an Illegality
and will not constitute an Event of Default.

 

6.                                      Early Termination

 

(a)                                  Right to Terminate Following Event of
Default.  If at any time an Event of Default with respect to a party (the
“Defaulting Party”) has occurred and is then continuing, the other party (the
“Non-defaulting Party”) may, by not more than 20 days notice to the Defaulting
Party specifying the relevant Event of Default, designate a day not earlier than
the day such notice is effective as an Early Termination Date in respect of all
outstanding Transactions.  If, however, “Automatic Early Termination” is
specified in the Schedule as applying to a party, then an Early Termination Date
in respect of all outstanding Transactions will occur immediately upon the
occurrence with respect to such party of an Event of Default specified in
Section 5(a)(vii)(1), (3), (5), (6) or, to the extent analogous thereto, (8),
and as of the time immediately preceding the institution of the relevant
proceeding or the presentation of the relevant petition upon the occurrence with
respect to such party of an Event of Default specified in Section 5(a)(vii)(4)
or, to the extent analogous thereto, (8).

 

(b)                                 Right to Terminate Following Termination
Event.

 

(i)                                     Notice.  If a Termination Event occurs,
an Affected Party will, promptly upon becoming aware of it, notify the other
party, specifying the nature of that Termination Event and each Affected
Transaction and will also give such other information about that Termination
Event as the other party may reasonably require.

 

(ii)                                  Transfer to Avoid Termination Event.  If
either an Illegality under Section 5(b)(i)(1) or a Tax Event occurs and there is
only one Affected Party, or if a Tax Event Upon Merger occurs and the Burdened
Party is the Affected Party, the Affected Party will, as a condition to its
right to designate an Early Termination Date under Section 6(b)(iv), use all
reasonable efforts (which will not require such party to incur a loss, excluding
immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

 

(iii)                               Two Affected Parties.  If an Illegality
under Section 5(b)(i)(1) or a Tax Event occurs and there are two Affected
Parties, each party will use all reasonable efforts to reach agreement within 30
days after notice thereof is given under Section 6(b)(i) on action to avoid that
Termination Event.

 

8

--------------------------------------------------------------------------------

 


 

(iv)          Right to Terminate.  If:—

 

(1)           a transfer under Section 6(b)(ii) or an agreement under
Section 6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

 

(2)           an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger
or an Additional Termination Event occurs, or a Tax Event Upon Merger occurs and
the Burdened Party is not the Affected Party,

 

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 

(c)           Effect of Designation.

 

(i)            If notice designating an Early Termination Date is given under
Section 6(a) or (b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing.

 

(ii)           Upon the occurrence or effective designation of an Early
Termination Date, no further payments or deliveries under Section 2(a)(i) or
2(e) in respect of the Terminated Transactions will be required to be made, but
without prejudice to the other provisions of this Agreement.  The amount, if
any, payable in respect of an Early Termination Date shall be determined
pursuant to Section 6(e).

 

(d)           Calculations.

 

(i)            Statement.  On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including all relevant quotations and specifying any amount payable under
Section 6(e)) and (2) giving details of the relevant account to which any amount
payable to it is to be paid.  In the absence of written confirmation from the
source of a quotation obtained in determining a Market Quotation, the records of
the party obtaining such quotation will be conclusive evidence of the existence
and accuracy of such quotation.

 

(ii)           Payment Date.  An amount calculated as being due in respect of
any Early Termination Date under Section 6(e) will be payable on the day that
notice of the amount payable is effective (in the case of an Early Termination
Date which is designated or occurs as a result of an Event of Default) and on
the day which is two Local Business Days after the day on which notice of the
amount payable is effective (in the case of an Early Termination Date which is
designated as a result of a Termination Event).  Such amount will be paid
together with (to the extent permitted under applicable law) interest thereon
(before as well as after judgment) in the Termination Currency, from (and
including) the relevant Early Termination Date to (but excluding) the date such
amount is paid, at the Applicable Rate.  Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed.

 

(e)           Payments on Early Termination.  If an Early Termination Date
occurs, the following provisions shall apply based on the parties’ election in
the Schedule of a payment measure, either “Market Quotation” or “Loss”, and a
payment method, either the “First Method” or the “Second Method”.  If the
parties fail to designate a payment measure or payment method in the Schedule,
it will be deemed that “Market Quotation” or the “Second Method”, as the case
may be, shall apply.  The amount, if any, payable in respect of an Early
Termination Date and determined pursuant to this Section will be subject to any
Set-off.

 

9

--------------------------------------------------------------------------------


 

(i)            Events of Default.  If the Early Termination Date results from an
Event of Default:—

 

(1)           First Method and Market Quotation.  If the First Method and Market
Quotation apply, the Defaulting Party will pay to the Non-defaulting Party the
excess, if a positive number, of (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party over (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party.

 

(2)           First Method and Loss.  If the First Method and Loss apply, the
Defaulting Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

 

(3)           Second Method and Market Quotation.  If the Second Method and
Market Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party.  If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.

 

(4)           Second Method and Loss.  If the Second Method and Loss apply, an
amount will be payable equal to the Non-defaulting Party’s Loss in respect of
this Agreement.  If that amount is a positive number, the Defaulting Party will
pay it to the Non-defaulting Party; if it is a negative number, the
Non-defaulting Parry will pay the absolute value of that amount to the
Defaulting Party.

 

(ii)           Termination Events.  If the Early Termination Date results from a
Termination Event:—

 

(1)           One Affected Party.  If there is one Affected Party, the amount
payable will be determined in accordance with Section 6(e)(i)(3), if Market
Quotation applies, or Section 6(e)(i)(4), if Loss applies, except that, in
either case, references to the Defaulting Party and to the Non-defaulting Party
will be deemed to be references to the Affected Party and the party which is not
the Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

 

(2)           Two Affected Parties.  If there are two Affected Parties:—

 

(A)          if Market Quotation applies, each party will determine a Settlement
Amount in respect of the Terminated Transactions, and an amount will be payable
equal to (I) the sum of (a) one-half of the difference between the Settlement
Amount of the party with the higher Settlement Amount (“X”) and the Settlement
Amount of the party with the lower Settlement Amount (“Y”) and (b) the
Termination Currency Equivalent of the Unpaid Amounts owing to X less (II) the
Termination Currency Equivalent of the Unpaid Amounts owing to Y; and

 

(B)           if Loss applies, each party will determine its Loss in respect of
this Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

 

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

 

10

--------------------------------------------------------------------------------


 

(iii)          Adjustment for Bankruptcy.  In circumstances where an Early
Termination Date occurs because “Automatic Early Termination” applies in respect
of a party, the amount determined under this Section 6(e) will be subject to
such adjustments as are appropriate and permitted by law to reflect any payments
or deliveries made by one party to the other under this Agreement (and retained
by such other party) during the period from the relevant Early Termination Date
to the date for payment determined under Section 6(d)(ii).

 

(iv)          Pre-Estimate.  The parties agree that if Market Quotation applies
an amount recoverable under this Section 6(e) is a reasonable pre-estimate of
loss and not a penalty.  Such amount is payable for the loss of bargain and the
loss of protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 

7.                                      Transfer

 

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—

 

(a)           a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 

(b)           a party may make such a transfer of all or any part of its
interest in any amount payable to it from a Defaulting Party under Section 6(e).

 

Any purported transfer that is not in compliance with this Section will be void.

 

8.                                      Contractual Currency

 

(a)           Payment in the Contractual Currency.  Each payment under this
Agreement will be made in the relevant currency specified in this Agreement for
that payment (the “Contractual Currency”).  To the extent permitted by
applicable law, any obligation to make payments under this Agreement in the
Contractual Currency will not be discharged or satisfied by any tender in any
currency other than the Contractual Currency, except to the extent such tender
results in the actual receipt by the party to which payment is owed, acting in a
reasonable manner and in good faith in converting the currency so tendered into
the Contractual Currency, of the full amount in the Contractual Currency of all
amounts payable in respect of this Agreement.  If for any reason the amount in
the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall.  If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.

 

(b)           Judgments.  To the extent permitted by applicable law, if any
judgment or order expressed in a currency other than the Contractual Currency is
rendered (i) for the payment of any amount owing in respect of this Agreement,
(ii) for the payment of any amount relating to any early termination in respect
of this Agreement or (iii) in respect of a judgment or order of another court
for the payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such
party.  The term “rate of

 

11

--------------------------------------------------------------------------------


 

exchange” includes, without limitation, any premiums and costs of exchange
payable in connection with the purchase of or conversion into the Contractual
Currency.

 

(c)           Separate Indemnities.  To the extent permitted by applicable law,
these indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect, of this
Agreement.

 

(d)           Evidence of Loss.  For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.

 

9.                                      Miscellaneous

 

(a)           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties with respect to its subject matter and
supersedes all oral communication and prior writings with respect thereto.

 

(b)           Amendments.  No amendment, modification or waiver in respect of
this Agreement will be effective unless in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties or
confirmed by an exchange of telexes or electronic messages on an electronic
messaging system.

 

(c)           Survival of Obligations.  Without prejudice to Sections
2(a)(iii) and 6(c)(ii), the obligations of the parties under this Agreement will
survive the termination of any Transaction.

 

(d)           Remedies Cumulative.  Except as provided in this Agreement, the
rights, powers, remedies and privileges provided in this Agreement are
cumulative and not exclusive of any rights, powers, remedies and privileges
provided by law.

 

(e)           Counterparts and Confirmations.

 

(i)            This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission), each of which will be deemed an original.

 

(ii)           The parties intend that they are legally bound by the terms of
each Transaction from the moment they agree to those terms (whether orally or
otherwise).  A Confirmation shall be entered into as soon as is practicable and
may be executed and delivered in counterparts (including by facsimile
transmission) or be created by an exchange of telexes or by an exchange of
electronic messages on an electronic messaging system, which in each case will
be sufficient for all purposes to evidence a binding supplement to this
Agreement.  The parties will specify therein or through another effective means
that any such counterpart, telex or electronic message constitutes a
Confirmation.

 

(f)            No Waiver of Rights.  A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the exercise of any other right, power or
privilege.

 

(g)           Headings.  The headings used in this Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

10.                               Offices; Multibranch Parties

 

(a)           If Section 10(a) is specified in the Schedule as applying, each
party that enters into a Transaction through an Office other than its head or
home office represents to the other party that notwithstanding the place of
booking office or jurisdiction of incorporation or organization of such party,
the obligations of such party are the same as if it

 

12

--------------------------------------------------------------------------------


 

had entered into the Transaction through its head or home office.  This
representation will be deemed to be repeated by such party on each date on which
a Transaction is entered into.

 

(b)           Neither party may change the Office through which it makes and
receives payments or deliveries for the purpose of a Transaction without the
prior written consent of the other party.

 

(c)           If a party is specified as a Multibranch Party in the Schedule,
such Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

 

11.                               Expenses

 

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.

 

12.                               Notices

 

(a)           Effectiveness.  Any notice or other communication in respect of
this Agreement may be given in any manner set forth below (except that a notice
or other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

 

(i)            if in writing and delivered in person or by courier, on the date
it is delivered;

 

(ii)           if sent by telex, on the date the recipient’s answerback is
received;

 

(iii)          if sent by facsimile transaction, on the date that transmission
is received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

 

(iv)          if sent by certified or registered mail (airmail, if overseas) or
the equivalent (return receipt requested), on the date that mail is delivered or
its delivery is attempted; or

 

(v)           if sent by electronic messaging system, on the date that
electronic message is received,

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

 

(b)           Change of addresses.  Either party may by notice to the other
change the address, telex or facsimile number or electronic messaging system
details at which notices or other communications are to be given to it.

 

13.                               Governing Law and Jurisdiction

 

(a)           Governing Law.  This Agreement will be governed by and construed
in accordance with the law specified in the Schedule.

 

(b)           Jurisdiction.  With respect to any suit, action or proceedings
relating to this Agreement (“Proceedings”), each party irrevocably:—

 

--------------------------------------------------------------------------------

* Delete as applicable.

 

13

--------------------------------------------------------------------------------


 

(i)            submits to the jurisdiction of the English courts, if this
Agreement is expressed to be governed by English law, or to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City, if this
Agreement is expressed to be governed by the laws of the State of New York; and

 

(ii)           waives any objection which it may have at any time to the laying
of venue of any Proceedings brought in any such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such Proceedings, that such court does not
have any jurisdiction over such party.

 

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

(c)           Service of Process.  Each party irrevocably appoints the Process
Agent (if any) specified opposite its name in the Schedule to receive, for it
and on its behalf, service of process in any Proceedings.  If for any reason any
party’s Process Agent is unable to act as such, such party will promptly notify
the other party and within 30 days appoint a substitute process agent acceptable
to the other party.  The parties irrevocably consent to service of process given
in the manner provided for notices in Section 12.  Nothing in this Agreement
will affect the right of either party to serve process in any other manner
permitted by law.

 

(d)           Waiver of Immunities.  Each party irrevocably waives, to the
fullest extent permitted by applicable law, with respect to itself and its
revenues and assets (irrespective of their use or intended use), all immunity on
the grounds of sovereignty or other similar grounds from (i) suit,
(ii) jurisdiction of any court, (iii) relief by way of injunction, order for
specific performance or for recovery of property, (iv) attachment of its assets
(whether before or after judgment) and (v) execution or enforcement of any
judgment to which it or its revenues or assets might otherwise be entitled in
any Proceedings in the courts of any jurisdiction and irrevocably agrees, to the
extent permitted by applicable law, that it will not claim any such immunity in
any Proceedings.

 

14.                               Definitions

 

As used in this Agreement:—

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person.  For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Applicable Rate” means:—

 

(a)           in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

 

(b)           in respect of an obligation to pay an amount under Section 6(e) of
either party from and after the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable, the Default Rate;

 

--------------------------------------------------------------------------------

* Delete as applicable.

 

14

--------------------------------------------------------------------------------


 

(c)           in respect of all other obligations payable or deliverable (or
which would have been but for Section 2(a)(iii)) by a Non-defaulting Party, the
Non-default Rate; and

 

(d)           in all other cases, the Termination Rate.

 

“Burdened Party” has the meaning specified in Section 5(b).

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

 

“consent” includes a consent approval, action, authorisation, exemption, notice,
filing, registration or exchange control consent.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1 % per annum.

 

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Illegality” has the meaning specified in Section 5(b).

 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organized, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

 

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal fmancial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.

 

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a

 

--------------------------------------------------------------------------------

* Delete as applicable.

 

15

--------------------------------------------------------------------------------


 

party, the Termination Currency Equivalent of an amount that party reasonably
determines in good faith to be its total losses and costs (or gain, in which
case expressed as a negative number) in connection with this Agreement or that
Terminated Transaction or group of Terminated Transactions, as the case may be,
including any loss of bargain, cost of funding or, at the election of such party
but without duplication, loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position
(or any gain resulting from any of them).  Loss includes losses and costs (or
gains) in respect of any payment or delivery required to have been made
(assuming satisfaction of each applicable condition precedent) on or before the
relevant Early Termination Date and not made, except, so as to avoid
duplication, if Section 6(e)(i)(1) or (3) or 6(e)(ii)(2)(A) applies.  Loss does
not include a party’s legal fees and out-of-pocket expenses referred to under
Section 11.  A party will determine its Loss as of the relevant Early
Termination Date, or, if that is not reasonably practicable, as of the earliest
date thereafter as is reasonably practicable.  A party may (but need not)
determine its Loss by reference to quotations of relevant rates or prices from
one or more leading dealers in the relevant markets.

 

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers.  Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date.  For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included.  The Replacement Transaction
would be subject to such documentation as such party and the Reference
Market-maker may, in good faith, agree.  The party making the determination (or
its agent) will request each Reference Market-maker to provide its quotation to
the extent reasonably practicable as of the same day and time (without regard to
different time zones) on or as soon as reasonably practicable after the relevant
Early Termination Date.  The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other.  If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values.  If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations.  For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded.  If fewer than three quotations are provided,
it will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.

 

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organized, managed and controlled or considered
to have its seat, (b) where an Office through which the party is

 

--------------------------------------------------------------------------------

* Delete as applicable.

 

16

--------------------------------------------------------------------------------


 

acting for purposes of this Agreement is located, (c) in which the party
executes this Agreement and (d) in relation to any payment, from or through
which such payment is made.

 

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Set-off’ means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

 

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:—

 

(a)           the Termination Currency Equivalent of the Market Quotations
(whether positive or negative) for each Terminated Transaction or group of
Terminated Transactions for which a Market Quotation is determined; and

 

(b)           such party’s Loss (whether positive or negative and without
reference to any Unpaid Amounts) for each Terminated Transaction or group of
Terminated Transactions for which a Market Quotation cannot be determined or
would not (in the reasonable belief of the party making the determination)
produce a commercially reasonable result.

 

“Specified Entity” has the meaning specified in the Schedule.

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

 

“Termination Currency” has the meaning specified in the Schedule.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party

 

--------------------------------------------------------------------------------

* Delete as applicable.

 

17

--------------------------------------------------------------------------------


 

making the relevant determination as being required to purchase such amount of
such Other Currency as at the relevant Early Termination Date, or, if the
relevant Market Quotation or Loss (as the case may be), is determined as of a
later date, that later date, with the Termination Currency at the rate equal to
the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m.  (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date.  The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.

 

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market value of that which was (or would have
been) required to be delivered as of the originally scheduled date for delivery,
in each case together with (to the extent permitted under applicable law)
interest, in the currency of such amounts, from (and including) the date such
amounts or obligations were or would have been required to have been paid or
performed to (but excluding) such Early Termination Date, at the Applicable
Rate.  Such amounts of interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.  The fair market value of any
obligation referred to in clause (b) above shall be reasonably determined by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it shall be the average of the Termination Currency Equivalents of
the fair market values reasonably determined by both parties.

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

 

 

 

/s/ General Maritime Corporation

(Name of Party)

 

(Name of Party)

 

 

 

 

 

 

By:

 

 

By:

/s/ John C. Georgiopoulos

 

Name:

 

 

Name: John C. Georgiopoulos

 

Title:

 

 

Title: V.P.

 

Date:

 

 

Date: 10/11/01

 

 

 

 

 

 

 

 

 

 

 

Christiania Bank og Kreditkasse ASA,

 

 

Christiania Bank og Kreditkasse ASA,

 

New York Branch

 

 

New York Branch

 

(Name of Party)

 

 

(Name of Party)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hans Chr. Kjelsrud

 

By:

/s/ Martin Lunder

 

Name: HANS CHR. KJELSRUD

 

 

Name: MARTIN LUNDER

 

Title: SENIOR VICE PRESIDENT

 

 

Title: SENIOR VICE PRESIDENT

 

Date:

 

 

Date:

 

--------------------------------------------------------------------------------

* Delete as applicable.

 

18

--------------------------------------------------------------------------------

 


 

(Multicurrency-Cross Border)

 

ISDA®

 

International Swaps and Derivatives Association, Inc.

 

SCHEDULE

to the

Master Agreement

 

dated as of

September 24, 2001

 

between

 

CHRISTIANIA BANK OG KREDITKASSE ASA,

New York Branch (“Party A”)

 

and

GENERAL MARITIME CORPORATION (“Party B”)

 

Part 1

 

Termination Provisions

 

In this Agreement:

 

(a)                                 “Specified Entity” means

 

in relation to Party A for the purpose of:

 

Section 5(a)(v), Not applicable;

Section 5(a)(vi), Not applicable;

Section 5(a)(vii), Not applicable;

Section 5(b)(iv), Not applicable;

 

in relation to Party B for the purpose of:

 

Section 5(a)(v), Affiliates;

Section 5(a)(vi), Affiliates;

Section 5(a)(vii), Affiliates;

Section 5(b)(iv), Affiliates;

 

(b)                                “Specified Transaction” means (a) any
transaction (including an agreement with respect thereto) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and any other party including without limitation the other party to this
Agreement

 

19

--------------------------------------------------------------------------------


 

(or any Credit Support Provider of such other party or any applicable Specified
Entity of such other party) which is a rate swap transaction, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions), (b) any combination of these transactions
and (c) any other transaction identified as a Specified Transaction in this
Agreement or the relevant confirmation.

 

(c)                                 The “Cross Default” provisions of
Section 5(a)(vi), will apply to Party A and will apply to Party B and, for the
purposes thereof:

 

“Threshold Amount” means

 

(i)                                    in relation to Party A, an amount equal
to 3% of the shareholders’ equity in Party A (as determined in accordance with
generally accepted accounting principles in the Kingdom of Norway); and

 

(ii)                                 in relation to Party B, USD $10,000,000.

 

(d)                                The “Credit Event Upon Merger” provisions of
Section 5(b)(iv) will apply to Party A and will apply to Party B.

 

(e)                                 The “Automatic Early Termination” provisions
of Section 6(a) will not apply to Party A and will not apply to Party B.

 

(f)                                   Payments on Early Termination.  For the
purpose of Section 6(e):

 

Market Quotation will apply; and

The Second Method will apply.

 

(g)                                “Termination Currency” means United States
Dollars.

 

Part 2

 

Tax Representations

 

(a)                                 Payer Representations.  For the purpose of
Section 3(e) of this Agreement, Party A and Party B will make the following
representation:

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction, to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.  In making this
representation, it may rely on:

 

20

--------------------------------------------------------------------------------


 

(i)                                   the accuracy of any representations made
by the other party pursuant to Section 3(f) of this Agreement;

 

(ii)                                the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement; and

 

(iii)                             the satisfaction of the agreement of the other
party contained in Section 4(d) of this Agreement,

 

provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(b)                                Payee Representations.  Party A and Party B
make the following representations for the purpose of Section 3(f) of this
Agreement:

 

(i)                                   The following representation will apply to
Party A:

 

It is the New York Branch of a banking corporation organized under the laws of
the Kingdom of Norway.

 

(ii)                                The following representation will apply to
Party B:

 

(A)                              It is a corporation organized under the laws of
the Marshall Islands that is the beneficial owner of all payments to be received
under this Agreement and is treated as a corporation for U.S.  Federal income
tax purposes;

 

(B)                                No payment received or to be received by it
under this Agreement is effectively connected with its conduct of a trade or
business in the United States;

 

(C)                                It is a “non-U.S.  branch of a foreign
person” as those terms are used in U.S.  Treasury Regulation Sections
1.441-4(a)(3)(ii) and 1.6041-4(a) (in each case, as in effect as of
January 2001); and

 

(D)                               It is not a bank, or acting on behalf of a
bank (within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended.

 

Part 3

 

Agreement to Deliver Documents

 

For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents, as applicable:

 

(a)                                Tax forms, documents or certificates to be
delivered are:

 

21

--------------------------------------------------------------------------------


 

Party
Required to
Deliver
Document

 

Form/Document/
Certificate

 

Date Delivered

 

Covered by Section
3(d) Representation

Party B

 

A validly executed and complete copy of Internal Revenue Service Form W-8BEN (or
any successor form).

 

(i) On or prior to the date of the execution and delivery of this Agreement,
(ii) upon the reasonable request of Party A and (iii) promptly after any
previously provided form becomes obsolete or incorrect.

 

Yes.

 

(b)                                Other documents to be delivered are:

 

Party
required
to
deliver
document

 

Form/Document/
Certificate

 

Date by which to
be delivered

 

Covered by
Section 3(d)
Representation

Party A and Party B

 

A certificate of an authorized officer of such party, as to the incumbency and
authority of the respective officers of such party to execute and deliver this
Agreement and any Confirmation.

 

Upon execution and delivery of this Agreement.

 

Yes.

 

 

 

 

 

 

 

Party B

 

Any documents reasonably required by Party A to evidence the authority of Party
B to execute, deliver and perform its obligations under this Agreement and any
Confirmation, including, but not limited to a certified copy of the resolutions
adopted by the board of directors of Party B, authorizing the execution and
delivery of this Agreement and each Confirmation and the performance by Party B
of its

 

Upon execution and delivery of this Agreement.

 

Yes.

 

22

--------------------------------------------------------------------------------


 

 

 

obligations hereunder and thereunder.

 

 

 

 

 

 

 

 

 

 

 

Party B

 

A copy of its Articles of Incorporation and By-laws Agreement.

 

Upon execution of this Agreement.

 

Yes

 

 

 

 

 

 

 

Party B

 

An opinion of counsel to Party B in form and substance reasonably acceptable to
Party A.

 

Upon execution and delivery of this Agreement.

 

No.

 

 

 

 

 

 

 

Party B

 

Such financial statements as are required to be delivered under any and all of
the Credit Agreements (as defined in Part 5(g) hereof).

 

i) At such times as such financial statements are required to be delivered under
the respective Credit Agreements and
ii) promptly following reasonable request by Party A.

 

Yes.

 

Part 4

 

Miscellaneous

 

(a)                                 Addresses for Notices.  For the purpose of
Section 12(a) of this Agreement:

 

Address for notices or communications to Party A:

 

11 West 42nd Street, 7th Floor

New York, NY 10036

Attn: Mr. Hans Chr. Kjelsrud

Telephone: 212-827-4814

Facsimile: 212-827-4888

 

Address for notices or communications to Party B:

 

35 West 56th Street

New York, NY 10019

Attn: Mr. James C. Christodoulou

Telephone: 212-763-5600

Facsimile: 212-763-5603

 

(b)                                Process Agent.  For the purpose of
Section 13(c) of this Agreement:

 

Party A appoints as its Process Agent: Not applicable.

 

23

--------------------------------------------------------------------------------


 

Party B appoints as its Process Agent: If Party B at any time does not maintain
a regularly functioning office in New York City, Party B shall immediately
appoint, and at all times shall maintain, a Process Agent in New York City, and
shall notify Party A of the identity and address of such Process Agent.

 

(c)                                 Offices.  The provisions of
Section 10(a) will apply to this Agreement.

 

(d)                                Multibranch Party.  For the purpose of
Section 10(c) of this Agreement:

 

Party A is not a Multibranch Party and shall act out of its Office in New York
City.
Party B is not a Multibranch Party and shall act out of its Office in New York
City.

 

(e)                                 Calculation Agent.  The Calculation Agent is
Party A.

 

(f)                                   Credit Support Document.  Details of any
Credit Support Document:

 

In the case of Party A: None.

In the case of Party B: Each of the Security Documents and each Subsidiaries
Guaranty (as such terms are defined in any and all of the Credit Agreements)

 

(g)                                Credit Support Provider means, in relation to
Party A: None.

 

Credit Support Provider means, in relation to Party B: Each Guarantor and each
Vessel Owner (as such terms are defined in any and all of the Credit Agreements)

 

(h)                                Governing Law.  This Agreement (including
this Schedule and each Confirmation) will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).

 

(i)                                   Netting of Payments.  Subparagraph (ii) of
Section 2(c) will not apply.

 

(j)                                    “Affiliate” will have the meaning
specified in Section 14 of this Agreement.

 

Part 5

 

Other Provisions

 

(a)                                 ISDA Definitions.  Reference is hereby made
to the 2000 ISDA Definitions and the Annexes thereto (the “Definitions”),
published by the International Swaps and Derivatives Association, Inc., which
are hereby incorporated by reference herein without regard to any revision or
subsequent edition thereof or as otherwise provided in any Confirmation.

 

(b)                                Inconsistency.  In the event of an
inconsistency among or between any of the following documents, the following
documents govern in the following priority: (i) each Confirmation; (ii) this
Schedule; (iii) the Definitions; and (iv) Sections 1 through 14 of this
Agreement.

 

24

--------------------------------------------------------------------------------


 

(c)                                 Recording.  Each of Party A and Party B
agrees (i) to the electronic recording of its telephone conversations with the
other party (or any of its associated persons) in connection with this Agreement
or any Transaction with or without the use of an automatic tone warning device,
(ii) that such recordings and transcripts can be used as evidence by either
party in any dispute between them, and (iii) that neither party is obligated to
maintain copies of such recordings and transcripts for the benefit of the other
party.

 

(d)                                Additional Representations.  Section 3 (is
hereby amended by adding the following subsections (g), (h), (i), (j) and (k) at
the end of such Section:

 

(i)                                     Non-Reliance.  It is acting for its own
account, and it has made its own independent decisions to enter into that
Transaction and as to whether that Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisors as it has deemed
necessary.  It is not relying on any communication (written or oral) of the
other party as investment advice or as a recommendation to enter into that
Transaction; it being understood that information and explanations related to
the terms and conditions of a Transaction shall not be considered investment
advice or as a recommendation to enter into that Transaction.  It has not
received from the other party any assurance or guarantee as to the expected
results of that Transaction.

 

(ii)                                  Evaluation and Understanding.  It has the
capacity to evaluate and understand (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of that Transaction.  It is also capable of assuming, and assumes, the
financial and other risks of that Transaction.

 

(iii)                               Status of Parties.  The other party is not
acting as a fiduciary or an adviser for it in respect of that Transaction.

 

(iv)                              No Agency.  It is entering into this Agreement
and each Transaction as principal (and not as agent or in any other capacity,
fiduciary or otherwise.)

 

(v)                                 Eligible Contract Participant.  (i) It is an
“eligible contract participant” within the meaning of Section 1a(12) of the
Commodity Exchange Act, as amended; (ii) this Agreement and each Transaction is
subject to individual negotiation by each party; and (c) neither this Agreement
nor any Transaction will be executed or traded on a “trading facility” within
the meaning of Section la(33) of the Commodity Exchange Act, as amended.

 

(e)                                 Severability.  If any term, provision,
covenant, or condition of this Agreement or the application thereof to any party
or circumstance, is held to be invalid or unenforceable (in whole or in part)
for any reason, the remaining terms, provisions, covenants and conditions of
this Agreement shall continue in full force and effect as if this Agreement had
been executed with the invalid or unenforceable portion eliminated, so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter of this Agreement
and the deletion of such portion of this Agreement will not substantially impair
the respective benefits or

 

25

--------------------------------------------------------------------------------


 

expectations of the parties to this Agreement; provided, however, that this
severability provision shall not be applicable if any provision of Section 2, 5,
6, or 13 (or any definition or provision in Section 14 to the extent it relates
to, or is used in or in connection with, any such section) is so held to be
invalid or unenforceable.

 

(f)                                   Waiver of Jury Trial.  Each party waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to this
Agreement, or any Confirmation or Transaction under this Agreement or any Credit
Support Document.  Each party (i) certifies that no representative, agent or
attorney of the other party or any Credit Support Provider has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Agreement, and each Confirmation and Transaction under this Agreement and
to provide for any Credit Support Document, as applicable, by, among other
things, the mutual waivers and certifications in this section.

 

(g)                                Event of Default.  Section 5(a) of this
Agreement, setting forth Events of Default, is hereby amended by (i) deleting
the word “or” at the end of Section 5(a)(vii); (ii) deleting the period at the
end of Section 5(a)(viii) and inserting in its place a semicolon followed by the
word “or”; and (iii) inserting after Section 5(a)(viii) the following
Section 5(a)(ix):

 

(xi)                              Credit Agreement.  An Event of Default as
defined in and under (i) the Credit Agreement, dated June 12, 2001 (as amended,
modified and supplemented from time to time, the “$300 Million Credit
Agreement”), by and among Party B, as Borrower, the Lenders party thereto from
time to time, and Party A, as Administrative Agent, Syndication Agent and Lead
Arranger and/or (ii) the Credit Agreement, dated June 27, 2001 (as amended,
modified and supplemented from time to time, the “$165 Million Credit Agreement”
and, together with the $300 Million Credit Agreement, the “Credit Agreements”),
by and among Party B, as Borrower, the Lenders party thereto from time to time,
and Party A, as Administrative Agent, Syndication Agent and Lead Arranger,
occurs and is continuing.

 

(h)                                Partial Early Termination.  (i) Party B shall
terminate a portion of the Interest Rate Protection Agreements (as defined in
the Credit Agreements, including, without limitation, Transactions under this
Agreement) (each, a “Partially Terminated Transaction”) in accordance with the
terms hereof (each such partial termination, a “Partial Early Termination”) by
written notice to Party A so that, after giving effect to such Partial Early
Terminations, the aggregate Notional Amount of all of the then-existing Interest
Rate Protection Agreements entered into pursuant to the Credit Agreements does
not exceed the aggregate principal amount of the Term Loans (as defined in the
Credit Agreements) outstanding at such time.

 

(i)                                    Each Partial Early Termination shall, to
the greatest extent practicable, be allocated pro rata among all Interest Rate
Protection Agreements entered into pursuant to the Credit Agreements to which
Party B is a party, in proportion to the Notional Amount under each such
Interest Rate Protection Agreement.

 

26

--------------------------------------------------------------------------------


 

(ii)                                The effect of a Partial Early Termination
shall be as follows: Each Partially Terminated Transaction shall be deemed and
treated for all purposes to have been divided into two separate Transactions, as
if the parties, instead of initially entering into such single Partially
Terminated Transaction, had instead entered into two separate Transactions.  The
terms of each of such two deemed Transactions shall be identical to those of
such Partially Terminated Transaction, except for the Notional Amounts thereof,
and such two deemed Transactions shall have Notional Amounts which, when taken
together, shall result in the same Notional Amounts as apply to such Partially
Terminated Transaction; and one of which deemed Transactions (the “Terminated
Portion”) shall have a Notional Amount corresponding to the reduction designated
for such Partially Terminated Transaction in the notice of Partial Early
Termination issued by Party B pursuant to Part 5(h)(i) above.  The Terminated
Portion shall be deemed to have terminated on and as of the date of the
prepayment under any of the Credit Agreements that gives rise to the Partial
Early Termination (such date being referred to hereinafter as the “Partial Early
Termination Date”), with the same effect as though a Termination Event had
occurred with the sole Affected Party being Party B for purposes of determining
payments upon early termination, with the Early Termination Date being the
Partial Early Termination Date, and with such Terminated Portion being treated
for this purpose only as an Affected Transaction.  Payment shall be made in
respect of the Terminated Portions pursuant to Section 6(e) of this Agreement,
and the obligations of each party to make payments to the other party with
respect to the Terminated Portions that would, but for such Partial Early
Termination Date occur after such Partial Early Termination Date, will
terminate.  Partial Early Termination shall not, however, constitute a
Termination Event with respect to the non-terminated portion of Partially
Terminated Transactions, and the occurrence of a Partial Early Termination shall
have no effect on the non-terminated portions of Partially Terminated
Transactions or on Transactions other than Partially Terminated Transactions,
all of which shall continue in full force and effect without regard to any such
Partial Early Termination.

 

 

CHRISTIANIA BANK OG KREDITKASSE ASA,
New York Branch (“Party A”)

 

GENERAL MARITIME CORPORATION (“Party B”)

 

 

 

By:

/s/ Hans Chr. Kjelsrud

 

By:

/s/ John C. Georgiopoulous

Name:

HANS CHR. KJELSRUD

 

Name:

JOHN C. GEORGIOPOULOUS

Title:

SENIOR VICE PRESIDENT

 

Title:

V.P.

 

 

 

 

 

 

 

 

By:

/s/ Martin Lunder

 

 

Name:

MARTIN LUNDER

 

 

Title:

SENIOR VICE PRESIDENT

 

 

 

27

--------------------------------------------------------------------------------

 